DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on May 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10843227 B2 has been reviewed and is NOT accepted.	
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.:  A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Alongwith the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
	NOTE: Td listing applicant title that is not matching the ADS and the ADS title is not matching the Td. Must spell out the entire applicant title. 
Accordingly the double patenting rejection stands.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 10,843,227 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of 10843227 forms a gap between the first and second substrates when a portion of the silicon dioxide is etched. The membrane of 10843227 is the second substrate.
10843227 B2
17086311
1. An ultrasound transducer device, comprising: a first silicon substrate; a second silicon substrate bonded to the first silicon substrate with a fusion bond, wherein a backside of the second silicon substrate is thinned to form a membrane; a first conductive layer formed on the first silicon substrate; a second conductive layer formed on the first conductive layer; and a layer of silicon dioxide formed on the second conductive layer such that the second conductive layer is disposed between the first conductive layer and the layer of silicon dioxide, wherein a portion of the layer of silicon dioxide is etched down to the second conductive layer.
1. An ultrasound transducer device, comprising: a first silicon substrate; a second silicon substrate fusion-bonded to the first silicon substrate with agap between the first silicon substrate and the second silicon substrate; a first conductive layer formed on the first silicon substrate; a second conductive layer formed on the first conductive layer; and a layer of silicon dioxide formed on the second conductive layer such that the second conductive layer is disposed between the first conductive layer and the layer of silicon dioxide.
2. The ultrasound transducer device of claim 1, wherein the first conductive layer comprises aluminum.
2. (New) The ultrasound transducer device of claim 1, wherein the first conductive layer comprises aluminum.  
3. The ultrasound transducer device of claim 1, wherein the first conductive layer has a thickness between approximately 0.2 microns and 2 microns.
3. (New) The ultrasound transducer device of claim 1, wherein the first conductive layer has a thickness between approximately 0.2 microns and 2 microns.  
4. The ultrasound transducer device of claim 1, wherein the second conductive layer comprises titanium nitride.
4. (New) The ultrasound transducer device of claim 1, wherein the second conductive layer comprises titanium nitride.  
5. The ultrasound transducer device of claim 1, wherein the second conductive layer has a thickness between approximately 200 angstroms and 2,000 angstroms.
5. (New) The ultrasound transducer device of claim 1, wherein the second conductive layer has a thickness between approximately 200 angstroms and 2,000 angstroms.  
6. The ultrasound transducer device of claim 1, wherein the layer of silicon dioxide has a thickness between approximately 0.1 microns and 10 microns.
6. (New) The ultrasound transducer device of claim 1, wherein the layer of silicon dioxide has a thickness between approximately 0.1 microns and 10 microns.  
7. The ultrasound transducer device of claim 1, wherein the first silicon substrate has a complementary metal oxide semiconductor (CMOS) circuit formed therein.
7. (New) The ultrasound transducer device of claim 1, wherein the first silicon substrate has a complementary metal oxide semiconductor (CMOS) circuit formed therein.  
8. The ultrasound transducer device of claim 1, further comprising a third conductive layer and a fourth conductive layer formed on the membrane.
8. (New) The ultrasound transducer device of claim 1, further comprising a third conductive layer and a fourth conductive layer formed on the second silicon substrate.  
9. The ultrasound transducer device of claim 8, wherein the first silicon substrate has a complementary metal oxide semiconductor (CMOS) circuit formed therein, and the third conductive layer and the fourth conductive layer are electrically connected to the CMOS circuit.
9. (New) The ultrasound transducer device of claim 8, wherein the first silicon substrate has a complementary metal oxide semiconductor (CMOS) circuit formed therein, and the third conductive layer and the fourth conductive layer are electrically connected to the CMOS circuit.  
10. The ultrasound transducer device of claim 8, wherein the third conductive layer comprises aluminum and the fourth conductive layer comprises titanium nitride.
10. (New) The ultrasound transducer device of claim 8, wherein the third conductive layer comprises aluminum and the fourth conductive layer comprises titanium nitride.


The most relevant prior art does not disclosed the claimed features of claim 1, specifically the claimed gap, first conductive layer, and second conductive layer as claimed in combination with the rest of the claim limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816